Citation Nr: 0030555	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  00-13 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased initial evaluation of 
varicose veins, with bilateral varicose veins rated as 10 
percent disabling from October 26, 1995, to January 11, 1998, 
and with varicose veins of the left and right leg rated 
separately as each 10 percent disabling from January 11, 
1998.

2.  Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased (compensable) initial 
evaluation for anemia with history of blackout spells.

4.  Entitlement to an increased (compensable) initial 
evaluation for sinusitis.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant had active service in the Air Force from July 
1986 to December 1988, when she received a general discharge.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1996 rating decision issued by the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
bilateral varicose veins and initially assigned a 
noncompensable disability evaluation.  That decision also 
denied claims for service connection for depression, anemia, 
and sinusitis.  By rating decision dated in May 1997, an 
increased rating, to 10 percent, was granted for bilateral 
varicose veins.  See AB v. Brown, 6 Vet. App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).  Service connection for PTSD 
was denied in a February 1998 rating decision.  

The veteran presented testimony before the undersigned member 
of the Board in a January 1999 Video Conference hearing.  
Thereafter, in an August 1999 decision, the Board granted 
service connection for sinusitis.  At that time, the Board 
also remanded for further development the issues of an 
increased rating for varicose veins; service connection for 
an acquired psychiatric disorder, including PTSD and 
depression; and service connection for anemia with blackouts.

This case also comes before the Board on appeal from the 
subsequent April 2000 rating decision.  In that decision, 
service connection for PTSD and for anemia with blackouts was 
granted, and initial ratings of 10 percent and 0 percent were 
assigned, respectively.  That decision also assigned an 
initial noncompensable evaluation for sinusitis.  Finally, 
the April 2000 decision confirmed the 10 percent rating for 
bilateral varicose veins from October 26, 1995, to January 
11, 1998.  However, on and after January 11, 1998, that 
decision granted separate 10 percent ratings for varicose 
veins of the left and right leg.  The appellant disagreed 
with the ratings assigned.  It is noted that all the ratings 
on appeal are from the assignment of initial ratings.  As 
such, the Board has recharacterized the issues in accordance 
with Fenderson v. West, 12 Vet. App. 119 (1999).


REMAND

The veteran's representative requested a Video Conference 
hearing in a written statement to the Board dated October 18, 
2000.  The request was granted in November 2000.  Since such 
hearings are scheduled by the RO, the matter must be remanded 
again, in order to schedule such hearing. 

In view of the foregoing, this case is remanded for the 
following action:

The RO should undertake to schedule a 
Video Conference hearing in accordance 
with applicable procedures.

Thereafter, the case should be returned to the Board in 
accordance with applicable appellate procedures.  No action 
is required of the appellant until she is notified.  However, 
she has the right to submit additional evidence and argument 
on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2000).




- 4 -


